DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 19 December 2019, is acknowledged.  Claims 1-92 have been cancelled.  Claims 93-109 have been added and are under consideration.


Information Disclosure Statement
The information disclosure statements filed 21 February 2020, 28 May 2021, and 07 February 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.  


Claim Objections
Claim 93 is objected to for the following informality: “T cells that selectively targets” should be “T cells that selectively target”.  Appropriate correction is required.


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 97, 98, 102, 107, and 108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 97 recites the method of claim 93, “further comprising a membrane bound IL-15”.  This language is ambiguous because it does not recite an actual method step for the method to “further comprise”.  For examination purposes with respect to art, and based on the disclosure at [0016], the claim will be interpreted as if reciting “wherein the CAR T cells further comprise a transgene that expresses membrane-bound IL-15.”  If this interpretation is consistent with Applicant’s intent, it is suggested that the claim be so amended. 
Claim 98 recites the method of claim 93, “further comprising a Sleeping Beauty transposase”.  This language is also ambiguous because it does not recite an actual method step for the method to “further comprise”.  For examination purposes with respect to art, and based on the disclosure at [0019], the claim will be interpreted as if reciting “wherein the CAR T cells further comprise a Sleeping Beauty transposase.”  If this interpretation is consistent with Applicant’s intent, it is suggested that the claim be so amended.
Claim 102 depends from claim 93 and recites the limitation "wherein the glioma is".  There is insufficient antecedent basis for this limitation in the claim because claim 93 recites only a cancer, not a glioma.  It is suggested applicant amend the claim to for examination purposes with respect to art the claim will be interpreted as depending from claim 101.
Claim 107 recites the method of claim 103, “further comprising a membrane bound IL-15”.  This language is ambiguous because it does not recite an actual method step for the method to “further comprise”.  For examination purposes with respect to art, and based on the disclosure at [0016], the claim will be interpreted as if reciting “wherein the CAR T cells further comprise a transgene that expresses membrane-bound IL-15.”  If this interpretation is consistent with Applicant’s intent, it is suggested that the claim be so amended. 
Claim 108 recites the method of claim 103, “further comprising a Sleeping Beauty transposase”.  This language is also ambiguous because it does not recite an actual method step for the method to “further comprise”.  For examination purposes with respect to art, and based on the disclosure at [0019], the claim will be interpreted as if reciting “wherein the CAR T cells further comprise a Sleeping Beauty transposase.”  If this interpretation is consistent with Applicant’s intent, it is suggested that the claim be so amended.
Appropriate correction is required.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 93-96, 100, and 103-106 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. Neoplasia 15:544-553 (2013) (“Zhou;” IDS) in view of Garrido et al., Cancer Biol Ther. 11:373-382 (2011) (“Garrido;” IDS), and as evidenced by PDB: 3GKW_L (IDS) and 3GKW_H (IDS).
Zhou teaches that epidermal growth factor receptor (EGFR) is overexpressed in a variety of human malignancies and teaches T cells targeting EGFR-overexpressing tumor cells using an Id., Figure 3, Figure 5.  
Zhou also teaches that higher affinity for the scFv used in the CAR is not always advantageous because it can potentially cause toxicity to normal tissue that also express the antigen at a low level.  E.g., Discussion on page 551.  Zhou does not observe any acute systemic toxicity of the EGFR-specific CAR-modified lymphocytes in mice, but the CAR is not specific for mouse EGFR.  Id.  

Zhou does not teach that the CAR comprises the CDRs of the anti-EGFR antibody “nimotuzumab” as required by claims 93 and 103, or the VH and VL sequences of nimotuzumab as recited in claims 94-96 and 104-106. 

Garrido teaches that the anti-EGFR antibody nimotuzumab binds EGFR with an intermediate affinity and that this is an explanation for why nimotuzumab does not produce the severe side-effects that are observed with other anti-EGFR antibodies, such as cetuximab.  Garrido, see entire document e.g., Abstract.  Garrido compared the binding properties of nimotuzumab and cetuximab and found that they display differences in their monovalent/bivalent binding profile on cell lines expressing different levels of EGFR.  E.g., page 374 and Figure 1.  Cetuximab binding was independent of the EGFR number, whereas nimotuzumab bound less well as levels of EGFR decreased.  Id.  Under conditions of bivalent binding (i.e., high EGFR density) the two antibodies behaved similarly.  Id. and Figure 2.  Garrido also reported that nimotuzumab binds only minimally to skin and renal cells that are not 
Garrido reviews the clinical profile for nimotuzumab and cetuximab in the Discussion on page 376 and notes that nimotuzumab had not produced the toxicity observed with cetuximab.  Garrido also notes that higher affinity was not necessarily more beneficial and that optimum therapeutic benefit may come from lower affinity binding that allowed preferential targeting of tissues (i.e., the tumor) overexpressing the antigen and spared tissues that only express low levels of the antigen.  The affinity for nimotuzumab was reported to be 10 fold lower than that of cetuximab (2.1 x 10-8 (i.e., 21 x 10-9) for nimotuzumab Fab versus 2.3 x 10-9 for cetuximab Fab).  Garrido predicts that nimotuzumab will have preferential uptake in EGFR overexpressing tumors compared to normal tissue based on its binding profile and so should also have a reduced incidence of toxicities.  E.g., page 377-378.  Figure 6 summarizes Garrido’s observations and suggests that binding of nimotuzumab is monovalent at low EGFR density and bivalent at high EGFR densities.
In view of the teachings of Zhou regarding the desirability of targeting EGFR with CAR-T cells and the concerns about using scFv in the CAR that are of too high affinity, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to substitute the scFv of Zhou with a scFv form of nimotuzumab to provide an alternate CAR-T for use in treating EGFR-expressing tumors and in selectively targeting cells expressing elevated levels of EGFR antigen. 

Formulation of the CAR-T cells into a composition for administration as recited in claim 93 or for contacting mixed cell population as recited in claim 103 would have been obvious embodiments given the intended use of the CAR-T for therapy of EGFR-expressing cancers.  
The rationale to substitute a scFv from nimotuzumab, an antibody that was clinically approved, was known to be associated with fewer side effects, and that met a desirable affinity profile as identified by the prior art of Garrido, would have been the provision of alternate, potentially superior, therapeutic options for methods of treating EGFR-expressing cancers.  Zhou teaches that anti-EGFR CAR were desired as potential cancer therapeutics, but recognized to be potentially toxic because EGFR expression is not limited to tumors (on-target, off-tumor binding).  This is the same concern noted by Garrido for anti-EGFR antibody therapy.  Clinical development experience and theoretical evidence for anti-EGFR antibodies, however, had provided a path forward – select anti-EGFR antibodies with lower affinity, like nimotuzumab, that provided selective targeting of highly expressed EGFR on tumors relative to the low expression of EGFR on non-tumor tissues.  Given the same issue of on-target, off-tumor toxicity for antibody-based and CAR-based anti-EGFR therapy, it would have been obvious to prepare a CAR-T encoding the VH and VL (and therefore also the CDRs) of nimotuzumab at least for use in side-by-side testing with other anti-EGFR CAR, such as that of Zhou.  At a minimum, the prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  
  



Claims 97 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. Neoplasia 15:544-553 (2013) (“Zhou;” IDS)  in view of Garrido et al., Cancer Biol Ther. 11:373-382 (2011) (“Garrido;” IDS), as applied to claims 93-96, 100, and 103-106 above, and further in view of Hurton et al., Abstract 354., Mol Therapy, 19(1):S138 (2011) (“Hurton”; IDS). 
The teaching of Zhou in view of Garrido have been set forth in full above and are incorporated here in full.  
Zhou in view of Garrido do not teach that the engineered cell should further comprise a membrane bound IL15, as recited in claims 97 and 107.

In view of the teachings of Hurton, the ordinary artisan prior to the effective filing date of the claimed invention would have been motivated to further incorporate a membrane-bound IL-15 into the CAR-T cells of Zhou in view of Garrido.  The ordinary artisan prior to the effective filing date would have incorporated the membrane-bound IL-15 construct along with the CAR construct taught by Zhou in view of Garrido with the expectation that the IL-15-expressing CAR-T would show better in vitro expansion and phenotypes that would translate into better survival and activity when administered to a patient with and EGFR-expressing tumor.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.



Claims 98, 99, 108, and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. Neoplasia 15:544-553 (2013) (“Zhou;” IDS)  in view of Garrido et al., Cancer Biol , as applied to claims 93-96, 100, and 103-106 above, and further in view of Maiti et al., J Immunother 36:112-123 (2013) (IDS). 
The teaching of Zhou in view of Garrido have been set forth in full above and are incorporated here in full.  
Zhou in view of Garrido do not teach the Sleeping Beauty transposon/transposase system for introducing the DNA encoding the CAR into T cells.  

Maiti teaches that the Sleeping Beauty (SB) transposon/transposase system is an alternative system for preparing CAR in compliance with good manufacturing procedures.  According to Maiti, the SB system is advantageous at least because it is less expensive and can be used to introduce the CAR into a variety of cell types.  E.g., Introduction.  The SB system utilizes DNA plasmids in which the SB transposase is used to integrate a CAR flanked by transposon repeat sequences into the genome.  E.g., “Plasmid Expression Vectors” on page 113.
Maiti shows that the Sleeping Beauty transposon/transposase system results in low copy number integrations, a property thought to decrease the risk of insertional mutagenesis.  E.g., Discussion at 119.  In addition, Maiti reports that the CAR-T preserved telomere length, another property thought to be desirable in CAR-T systems for clinical application.  Id. at 121.
In view of the teachings of Maiti, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have recognized that the Sleeping Beauty transposon/transposase system was an art-recognized, alternative method for introducing a CAR into T cells.  As taught by Maiti, the system had properties that were desirable, particularly relative to retroviral systems.  But the data regarding telomere length suggested that the prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  



Claims 101 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. Neoplasia 15:544-553 (2013) (“Zhou;” IDS)  in view of Garrido et al., Cancer Biol Ther. 11:373-382 (2011) (“Garrido;” IDS), as applied to claims 93-96, 100, and 103-106 above, and further in view of Massimino et al., Expert Opin Biol Ther 11(2):247-256 (2011) (“Massimino”; PTO-892). 
The teaching of Zhou in view of Garrido have been set forth in full above and are incorporated here in full.  
Zhou in view of Garrido do not teach that cancer is a glioma, as recited in claim 101, or diffuse intrinsic pontine glioma (DIPG), claim 102.
Massimino teaches that nimotuzumab selectively targets EGFR over-expressing tumors and that, while it has similar preclinical and clinical activity to other anti-EGFR antibodies, it has one major difference in that it does not cause various side effects.  E.g., Section 4 on pages 249.  Clinical trials evaluating nimotuzumab treatment in glioma, including patients with diffuse intrinsic pontine glioma (DIPG), are reviewed in Sections 6.  Although nimotuzumab produced some benefit, the clinical trials demonstrate that additional treatments were very much needed.
In view of the teachings of Massimino, the ordinary artisan prior to the effective filing date of the claimed invention would have been motivated to treat patients with glioma and DIPG with a nimotuzumab-based CAR-T as taught by Zhou in view of Garrido.  The ordinary artisan prior to the effective filing date would have extended the treatment of the EGFR-expressing cancers taught by Zhou to glioma and DIPG in view of the great need for additional therapies for these patient populations and the encouraging, but clearly insufficient, activity shown for antibody treatment with nimotuzumab.  And in view of the teachings of Zhou, the ordinary artisan would have had a reasonable expectation that CAR-T containing the nimotuzumab VH and VL chains as the targeting domain would provide at least some therapeutic benefit in glioma and DIPG patients whose tumors express EGFR.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.





Allowable Subject Matter 
No claim is allowed.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JESSICA H ROARK/Primary Examiner, Art Unit 1643